Order granting a reargument and on reargument adhering to original determination and denying petitioner’s application for a peremptory order of mandamus directing the city chamberlain to pay condemnation awards to the petitioner, after deducting as taxes the amount which has been apportioned to the damage parcel, reversed on the law and not in the exercise of discretion, with costs, and motion granted, with ten dollars costs. It appears, without denial in the record, that the comptroller apportioned the taxes on the undivided lot 239 and that thereafter the tax lien on the untaken portion was transferred to the city. In view of these circumstances, in the absence of denials of the apportionment and the tax sale, the apportionment must be deemed to have been made pursuant to section 920 of the Greater New York Charter. To hold otherwise and to require the petitioner to pay tax arrears on the untaken portion would represent another payment for taxes which have already been discharged. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.